Memorandum. The trial court determined that petitioner had not been certified in the permanent position of supervisory lab technician. It follows from this determination, which was appealed to the Appellate Division but not to our court, that petitioner was not entitled to the salary paid at that grade level. Although the trial court affirmed the finding of the personnel committee that the letter of resignation was obtained by duress — a finding which in view of the Appellate Division affirmance is binding upon this court — this is of no consequence since under the Civil Service Law petitioner had no right to the grade or the salary fixed therefor.
Accordingly the order of the Appellate Division affirming the order of the Supreme Court directing the payment of back sal*721ary from October 21,1971, the date of petitioner’s “ demotion ”, should be reversed and the petition dismissed with costs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur in memorandum.
Order reversed, etc.